J.N. Hollingsworth died in February, 1926, indebted to Arcadia Citrus Growers Association in the sum of $4549.17. Juanita T. Hollingsworth was duly appointed Administratrix of the estate of J.N. Hollingsworth and in March, 1928, Arcadia Citrus Growers Association reduced its claim to judgment against her as such. Florida Trust and Banking Company also held a claim against J.N. Hollingsworth at the time of his death and subsequently reduced its claim to judgment against the Administratrix.
In April, 1927, Arcadia Citrus Growers Association filed its creditors bill against Juanita T. Hollingsworth individually and as administratrix of the estate of J.N. Hollingsworth and B.F. Wells, R.O. Turner and Elmer Garner as trustees, seeking to subject the proceeds of certain promissory notes held by said trustees for the estate of J.N. Hollingsworth to the payment of its judgment. Florida Trust and Banking Company was permitted to intervene and become a party complainant to the creditors bill. A demurrer to the creditors bill was overruled, answer was filed and on final hearing the Chancellor found the Equities to be with complainants. A final judgment was entered in which the trustees were directed to pay the costs of this litigation and to appropriate the balance of the proceeds of the promissory notes held by them to the payment of complainants and intervenors judgments. The instant appeal is from that final decree.
Appellant has raised and argued many questions but the real issue presented is whether the proceeds of the promissory notes in controversy were a part of the estate of J.N. Hollingsworth, or did they belong to his wife, Mrs. *Page 92 
Juanita T. Hollingsworth, at the time of his death. This was a question of equitable cognizance, notwithstanding Section 3774,et seq., R.G.S. of 1920, Section 5647, et seq., Compiled General Laws of 1927. Benedict v. Wilmarth, 46 Fla. 535, 35 So.2d 84.
Mrs. Hollingsworth contends that the notes were given to her by her husband, J.N. Hollingsworth, in October, 1923, and she is supported in this by the testimony of other witnesses. There is substantial testimony to the contrary and the record shows beyond question that in 1923 when the notes were alleged to have been given to her, J.N. Hollingsworth was hopelessly involved and was indebted far beyond his ability to pay. In the face of hopeless conflicts in the testimony the Chancellor held that the notes were never given to Mrs. Hollingsworth.
In some jurisdictions voluntary conveyances against attacking creditors are considered as fraudulent per se but the weight of authority is that such conveyances only afford a prima facie or presumptive evidence of fraud which may be rebutted or explained. The latter rule has been approved in this State. Claffin v. Ambrose, 37 Fla. 108, 19 So.2d 628, Russ v. Blackshear, 88 Fla. 573, 102 So.2d 749. In either event the burden is on the one claiming the advantage of the voluntary conveyance to prove that the grantor had other property sufficient to discharge his obligations. 12 R.C.L., Section 108, p 593, Sec. 174, p. 668.
There is ample support in the record for the finding and judgment of the Chancellor. He was familiar with the properties involved and the witnesses, including the parties to the litigation. It is conclusively shown that for long prior to and subsequent to 1923 J.N. Hollingsworth was in no position to make a donation of any of his properties. *Page 93 
The judgment below is consequently affirmed.
Affirmed.
DAVIS, C.J., and WHITFIELD, TERRELL, BROWN and BUFORD, J.J., concur.
                          ON REHEARING.